617 N.W.2d 327 (2000)
463 Mich. 890
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Duvall CARTER, Defendant-Appellant.
Docket No. 116516, COA No. 224059.
Supreme Court of Michigan.
October 10, 2000.
On order of the Court, the delayed application for leave to appeal from the January 21, 2000 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., dissent and state as follows:
We would vacate the judgment of the Court of Appeals and remand this case to the Kent Circuit Court for further proceedings. The defendant did not provide an adequate factual basis for his plea because he did not testify that the knife that was concealed on his person was a dangerous weapon per se, or that the instrument was used, or intended for use, as a weapon for bodily assault or defense. People v. Brown, 406 Mich. 215, 277 N.W.2d 155 (1979); People v. Vaines, 310 Mich. 500, 17 N.W.2d 729 (1945).